Citation Nr: 0107890	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-06 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a functional heart 
murmur.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for organic heart 
disease manifested by hyperlipidemia (elevated cholesterol).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


REMAND

The veteran served on active duty from May 1990 to September 
1998.  Further, the record reflects that he had over one 
month of prior inactive service.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the claims.

The veteran's heart was clinically evaluated as normal on his 
February 1990 enlistment examination.  His blood pressure was 
noted to be 104/64 (systolic/diastolic).  However, it was 
noted that the veteran had been treated for chest pain 
following trauma (fall from house in June 1989).  At the time 
of this examination, the veteran reported that he had not 
experienced palpation or pounding heart, heart trouble or 
murmur, nor high or low blood pressure.

The veteran's heart was again clinically evaluated as normal 
on a September 1990 periodic examination.

The service medical records reflect that a chest X-ray was 
conducted in February 1992 due to fever, chest/back pain.  
His heart, great vessels, diaphragm, pleura and chest wall 
were within normal limits.  Overall impression was of a 
normal chest.

Records from February 1994 note that the veteran underwent 
both a blood pressure screening and a cholesterol screening.  
It was noted that the veteran was not receiving medical 
treatment for high blood pressure or high cholesterol.  
Following these screenings, it was determined that both the 
veteran's blood pressure and cholesterol level were within 
normal limits.

In September 1994, the veteran was noted to have a II/VI 
early systolic murmur at the aortic  area without radiation.  
Echocardiography and Doppler testing conducted later that 
month resulted in a normal cardiac echocardiosonography 
finding.  

The records indicate that the veteran received treatment for 
hypercholesteremia in 1995.

Records dated in March 1998 note that the veteran had a 
history of untreated hypertension, hyperlipidemia, and 
unknown family history.  He also had a 4 year history of an 
intermittent "flow" murmur, with a normal echo in 1995.  
Further, the veteran reported occasional chest pain at rest.  
Baseline EKG showed a normal sinus rhythm without acute 
ischemic changes.  On exercise treadmill testing, it was 
noted that the veteran exercised for 13 minutes 50 seconds on 
the full Bruce protocol, and that this represented average 
conditioning for a person of the veteran's age.  Overall 
impression was electrically normal ECG, with clinically 
asymptomatic patient.  It was emphasized that the maximum 
Bruce protocol was completed.

On a May 1998 Report of Medical Assessment, the veteran 
stated that since his last medical assessment/physical 
examination in "1995" his overall health had become worse.  
He reported that he had received medical treatment for heart 
murmur and irregular beat, and that he had been referred to a 
nutritionist due to high blood pressure/cholesterol.  Under 
the section for comments by the health care provider, it was 
noted, among other things, that the veteran had been 
evaluated with exercise tolerance test (ETT), echocardiogram 
(Echo), and an electrocardiogram (EKG), and that all of these 
procedures had been within normal limits.

Following his discharge from service, the veteran underwent a 
VA general medical examination in February 1999.  At this 
examination, the veteran reported that his medical problems 
included a heart murmur, described intermittently in the past 
as a "flow murmur."  He also reported that he had some 
sharp chest pain intermittently for 6 to 7 years for which he 
had received periodic evaluations.  Further, it was stated 
that the veteran had had electrocardiograms and two-
dimensional echocardi-ography, which apparently revealed no 
significant abnormalities.  It was also noted that the 
veteran had been evaluated for possible gastrointestinal 
causes, and was told that he had gastroesophageal reflux 
disorder.  For this he reportedly received H2 inhibitor 
therapy in the form of Zantax antacids, and was advised on 
elevating the head of the bed at night.  As far as could be 
ascertained, no specific cardiac diagnosis had been found as 
part of these evaluations.  The veteran also reported that he 
was told that he had slightly elevated blood pressure from 
time to time.  However, he was not placed on medication, but 
simply advised on dietary advise, stress reduction, and 
similar preventive measures.  

Examination of the veteran's heart revealed a normal sinus 
rhythm.  No murmurs were heard.  His blood pressure, right 
arm, sitting, was 110/70.

Following examination of the veteran, the examiner's 
impressions/diagnoses included history of functional cardiac 
heart murmur without evidence of organic cardiovascular 
disease; recurrent transient chest pain, secondary to chest 
wall pain and gastroesophageal reflux disease; history of 
hyperlipidemia; and history of transient elevated blood 
pressure level without clinical evidence of cardiovascular 
disease or sustained hypertension.  

In the March 1999 rating decision, the RO, among other 
things, denied service connection for a functional heart 
murmur, hypertension, and organic heart disease manifested by 
hyperlipidemia.  With respect to the heart murmur, the RO 
found that it was considered a congenital or developmental 
defect which was unrelated to military service and not 
subject to service connection.  The RO stated that the murmur 
was shown to be a functional one, which meant that it 
occurred due to the way the heart/arteries were constructed.  
The RO further stated that there was no disease process.  
Regarding the hypertension and organic heart disease claims, 
the RO found that these claims were not well grounded as 
there was no record of a chronic disability subject to 
service connection.  The RO stated that in order to establish 
a well-grounded claim, it was necessary to provide evidence 
which demonstrated the existence of the claimed condition and 
its possible relationship to service.

The veteran appealed to the Board, contending that he was 
entitled to service connection for a functional heart murmur, 
hypertension, and organic heart disease manifested by 
hyperlipidemia.  In his Substantive Appeal, the veteran 
contended that a medical opinion was necessary with respect 
to his heart murmur claim.  He noted that the RO did not 
provide a definition or references to support the contention 
that the murmur was congenital.  (Emphasis in original).  
Additionally, he asserted that even if it were congenital, a 
medical opinion was required to determine whether his heart 
murmur was a disease or defect for VA purposes.  He cited to 
legal authority in support of this contention including 
VAOPGCPREC 82-90.  Further, he asserted that his heart murmur 
had never been totally diagnosed, and could be a number of 
problems including aortic stenosis, mitral regurgitation, 
pulmonary stenosis, ventricular septal defect, atrial septal 
defect, or an undetermined underlying disease. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time, especially since 
the RO denied the hypertension and organic heart disease 
claims as not well grounded.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

The Board also concurs with the veteran's contentions that a 
medical opinion is required in the instant case regarding his 
heart murmur claim.  No medical opinion is on file which 
definitively states that the veteran's in-service heart 
murmur was a congenital or developmental condition.  Even if 
it were, the General Counsel for VA concluded in a precedent 
opinion that service connection may be granted for diseases, 
but not defects, of a developmental origin.  VAOPGCPREC 82-
90.  Further, General Counsel cautioned that even if the 
developmental abnormality is considered a defect as opposed 
to a disease, "[i]f, during the individual's military 
service, superimposed disease or injury does occur, service-
connection may indeed be warranted for the resultant 
disability."  Id.  Moreover, the Board notes that it does not 
appear that the veteran's claims folder was reviewed by the 
February 1999 VA examiner.  As such, it does not appear that 
the examiner could have made an accurate determination as to 
whether the veteran currently has a chronic heart disorder 
that was incurred in or aggravated by active service, to 
include hypertension and/or organic heart disease.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for heart 
problems since his discharge from 
service.  After securing any necessary 
release, the RO should obtain those 
records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran's claims folder should be made 
available to the examiner who conducted 
the February 1999 VA general medical 
examination.  The examiner should express 
an opinion as to whether it is as likely 
as not that the veteran currently has a 
chronic heart disorder that was incurred 
in or aggravated by his period of active 
duty, to include hypertension or organic 
heart disease manifested by 
hyperlipidemia.  With respect to the 
heart murmur claim, the examiner should 
express an opinion as to whether the 
veteran's in-service heart murmur was 
indicative of a congenital or 
developmental disease or defect.  If the 
examiner is unable to provide an opinion 
without resorting to speculation, it 
should be so stated.

If the examiner who conducted the 
February 1999 examination is unavailable, 
or if this examiner feels that a new 
examination is required to respond, the 
veteran should be scheduled for 
examination.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters regarding the 
Act, as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

After completing any additional development deemed necessary, 
the RO should readjudicate the issues on appeal in light of 
any additional evidence added to the records assembled for 
appellate review.  If the benefits requested on appeal are 
not granted to the veteran's satisfaction, the veteran should 
be furnished a Supplemental Statement of the Case and an 
opportunity to respond.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




